ORDER
This case came before a hearing panel of this court for oral argument pursuant to an order which had directed all parties to appear and show cause why the issues raised in this appeal should not be summarily decided.
After hearing the arguments of counsel and considering the memoranda filed by the parties, we are of the opinion that cause has not been shown.
For reasons that will be later set forth in a per curiam opinion, we conclude:
1. The Commissioner of Elementary and Secondary Education (Commissioner) had subject-matter jurisdiction of the controversy concerning the appropriation of funds for the support of the schools of the town of West Warwick.
2. The failure of the town to appeal the decision of the Commissioner precludes a collateral attack upon the decision which has now become a final judgment and res adjudicata on all issues contained therein.
3. The Superior Court justice was correct in granting a judgment for mandamus to enforce the order of the Commissioner requiring the tax assessor of the town of West Warwick to assess taxable property within the town of West Warwick in order to generate sufficient revenue to comply with the order of the Commissioner of Education.
4. The justice of the Superior Court did not err in denying a motion to intervene filed on behalf of the taxpayers of the town of West Warwick.
5. The appeals from the judgment of the Superior Court are denied and dismissed. The judgment for mandamus entered by the Superior Court is hereby affirmed. 1
FAY, C.J., did not participate.